Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 1 of 10 Page ID #:23




                         EXHIBIT A




                              EXHIBIT A
   Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 2 of 10 Page ID #:24

                                                                                           US010538286B2


(12) United
     Ying
            States Patent                                                (10 ) Patent No.: US 10,538,286 B2
                                                                         (45 ) Date of Patent:   Jan. 21, 2020
(54 ) ELECTRIC BALANCING SWING CAR                                 (56 )                    References Cited
(71) Applicant: HANGZHOU CHIC INTELLIGENT                                           U.S. PATENT DOCUMENTS
                    TECHNOLOGY CO ., LTD ,
                Hangzhou , Zhejiang (CN )                                  9,840,302 B2 * 12/2017 Zeng                    B62K 11/007
                                                                           10,144,477 B2 * 12/2018 Lankford               B62K 11/007
(72 ) Inventor: Jiawei Ying, Zhejiang (CN )                             2016/0129963 A1 * 5/2016 Ying                     B62D 51/001
                                                                                                                               180 /6.5
(73 ) Assignee: HANGZHOU CHIC INTELLIGENT                                        FOREIGN PATENT DOCUMENTS
                 TECHNOLOGY CO ., LTD ,
                Hangzhou , Zhejiang (CN )                          CN               203268232          11/2013
                                                                   CN               203381739           1/2014
( * ) Notice : Subject to any disclaimer, the term of this                                      (Continued )
                patent is extended or adjusted under 35
                U.S.C. 154 (b ) by 106 days .                                         OTHER PUBLICATIONS
(21) Appl. No.:          15 /767,645                               “ International Search Report (Form PCT/ISA/ 210 )” , dated Dec. 29 ,
                                                                   2016 , with English translation thereof, pp. 1-5 .
( 22 ) PCT Filed : Sep. 19 , 2016
                                                                   Primary Examiner Kevin Hurley
( 86 ) PCT No.:         PCT/CN2016 /099353                         (74 ) Attorney, Agent, or Firm — JCIPRNET
       $ 371 (c )( 1 ),                                            (57)                      ABSTRACT
       (2 ) Date :      Apr. 11, 2018
                                                                       An electric balancing swing car comprises: supporting
( 87 ) PCT Pub . No.: WO2017 /063477                               frameworks, including a first supporting framework and a
         PCT Pub . Date : Apr. 20 , 2017                           second supporting framework that are symmetrically dis
                                                                   posed and that can rotate relative to each other; a first wheel
(65 )                  Prior Publication Data                      and a second wheel, connected to the first supporting frame
                                                                   work and the second supporting framework respectively ; a
         US 2018/0273130 A1           Sep. 27, 2018                connecting device , which extends from the second support
                                                                   ing framework , is connected to the second supporting frame
( 30 )           Foreign Application Priority Data                 work and is in rotation connection to the first supporting
                                                                   framework ; a position sensor , disposed in the first support
   Oct. 12 , 2015     (CN )                     2015 1 0657676     ing framework and used for sensing position information of
                                                                   the first supporting framework relative to the ground and
(51) Int. Ci.                                                      movement change information of the second supporting
         B62K 11/02                (2006.01)                       framework relative to the first supporting framework ; and a
         B62K 11/00                ( 2006.01)                      control device, used for driving , according to first position
         BOOK 1/02                 ( 2006.01)                      information obtained by the position sensor, the first wheel
(52) U.S. CI.                                                      to rotate or move , and driving , according to the first position
         CPC         B62K 11/02 ( 2013.01) ; B62K 11/007           information and a rotation angle of the second supporting
                          ( 2016.11); B6OK 1/02 (2013.01)          framework relative to the first supporting framework , the
(58 ) Field of Classification Search                               second wheel to rotate or move . In the electric balancing
         CPC                          B62D 11/007; B62D 1/02       swing car, balancing movement of the car body can be
         See application file for complete search history.                                      (Continued )

                                                                 100
                                                11 23          22 21                 12
                              32
                                                                                                        31
                              50
                                                          40             24
                                                                                      10
                                                         EXHIBIT A
     Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 3 of 10 Page ID #:25


                                             US 10,538,286 B2
                                                      Page 2

implemented by using fewer sensors, and the whole struc
ture is simple .
                16 Claims, 2 Drawing Sheets

(56 )                 References Cited

          FOREIGN PATENT DOCUMENTS
CN           103600795          2/2014
CN           103600801          2/2014
CN           104029769          9/2014
             104922893          9/2015
* cited by examiner




                                                 EXHIBIT A
 Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 4 of 10 Page ID #:26


U.S. Patent         Jan. 21 , 2020         Sheet 1 of 2        US 10,538,286 B2




                                          100
                         11 23 22               21        12
               32                                              31
               50
                        41           42         24
                                                          10

                                     FIG . 1




                                     EXHIBIT A
 Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 5 of 10 Page ID #:27


U.S. Patent        Jan.21.2020             Sheet 2 of 2        US 10,538,286 B2




                                      100
                        11 23         22       71         12
              32
                                                               31
              50
                                 40           24
                                                          10
                                 FIG . 2




                                 EXHIBIT A
   Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 6 of 10 Page ID #:28


                                                   US 10,538,286 B2
                               1                                                                  2
        ELECTRIC BALANCING SWING CAR                                  supporting frameworks , comprising a first supporting
                                                                    framework and a second supporting framework that are
           CROSS -REFERENCE TO RELATED                              symmetrically disposed and moveable relative to each other ;
                       APPLICATION                                    a first wheel , connected to the first supporting framework ;
                                                                5     a second wheel , connected to the second supporting
   This application is a 371 application of International PCT       framework ;
application serial no . PCT/CN2016 /099353 , filed on Sep.            a connecting device, extending from the second support
19 , 2016 , which claims the priority benefit of China appli        ing framework , wherein the connecting device is fixed to the
cation no . 201510657676.2 , filed on Oct. 12 , 2015. The        second supporting framework , and is matched with and in a
entirety of each of the abovementioned patent applications is 10 moveable connection to the first supporting framework ;
hereby incorporated by reference herein and made a part of            a position sensor, disposed in the first supporting frame
this specification .                                                work and used for sensing first position information of the
                                                                    first supporting framework relative to the ground and move
         BACKGROUND OF THE INVENTION                                ment change information of the second supporting frame
                                                                15 work relative to the first supporting framework ; and
                   1. Field of the Invention                          a control device, configured for driving the first wheel to
                                                                   rotate or move according to the first position information
   The present invention relates to an electric balancing          obtained by the position sensor, and driving the second
swing car, in particular , to an electric balancing swing car      wheel to rotate or move according to the first position
with fewer position sensors and having simpler structure .      20 information and the movement change information .
                                                                      The connecting device comprises a rotation mechanism ,
                 2. Description of Related Art                     the rotation mechanism is in rotation connection to the first
                                                                   supporting framework , and the movement change informa
     An electric balancing car is also referred to as a soma       tion is a rotation angle of the second supporting framework
 tosensory car or a mind car. The operation principle thereof   25 relative to the first supporting framework .
 is mainly based on the basic principle that is referred to as        The position sensor comprises a position sensing unit and
" dynamic stability ”. The operation principle is using a          a movement change information sensing unit .
gyroscope and an acceleration sensor inside a car body to             The position sensing unit comprises a gyroscope and an
detect the change of posture of the car body, and using a          acceleration sensor.
servo control system to accurately drive a motor to perform     30 The movement change information sensing unit com
a corresponding adjustment, to keep the balance of the             prises a linear Hall sensor, a rotary encoder and ultrasonic
system .                                                          angle measurement.
     The existing electric balancing cars can generally be           The rotation mechanism is an axle sleeve, and a bearing
categorized into two types ,with or without an operating rod . that is matched with the axle sleeve is disposed in the first
 Travelling , reversing and turning of the electric balancing 35 supporting framework .
car with the operating rod are all specifically operated and         The electric balancing swing car further comprises a
controlled by using the operating rod . Travelling and revers clamp spring that is mounted in an end portion of the axle
ing of the electric balancing car without the operating rod are sleeve and abuts against the bearing.
controlled by the incline of the whole electric balancing car,       An inward end head of the first supporting framework
and turning is implemented by being controlled by a relative 40 comprises a tube which is cylindrical, and the bearing and
rotation angle difference between two footrest platforms that the     axle sleeve are mounted from outside to inside in the
are pedaled by a user. A two-wheeled self -balancing electric tube through the clamp spring.
balancing car disclosed in Patent CN201320300947 is a                The electric balancing swing car further comprises a
representative of a two -wheeled electric balancing car with      limiting axle , one end of the limiting axle is connected to the
out an operating rod. Supporting frameworks in the two- 45 second supporting framework , and the other end of the
wheeled self-balancing electric balancing car includes a left limiting axle extends to the first supporting framework ; and
supporting framework and a right supporting framework that the first supporting framework is correspondingly provided
are symmetrically disposed . The left supporting framework with a limiting groove configured formatching the limiting
is in rotation connection to the right supporting framework . axle , to implement limiting of rotation angles of the first
 A position sensor (an acceleration sensor ) that can indepen- 50 supporting framework and the second supporting framework
dently sense position information of the left supporting by gap fitting of the limiting axle and the limiting groove .
 framework and the right supporting framework is disposed            A first footrest area and a second footrest area are dis
in each of the left supporting framework and the right posed in the first supporting framework and the second
supporting framework , used for sensing the position infor supporting framework respectively, when the first footrest
mation of the left/right supporting frameworks, controlling 55 area is pedaled , the first position information of the first
the position information of the left /right supporting frame supporting framework is sensed by the position sensor,when
works ofa system , and respectively driving left/ right wheels the second footrest area is pedaled , relative rotation of the
to rotate .                                                       second supporting framework relative to the first supporting
    However, this electric balancing car requires many posi framework generates a rotation angle , and the control device
tion sensors, and the structure is complicated .               60 calculates the second position information of the second
                                                                  supporting framework by combining the rotation angle and
            SUMMARY OF THE INVENTION                                the first position information thereby driving the second
                                                                    wheel to rotate or move .
  The present invention provides an electric balancing       The electric balancing swing car further comprises a
swing car to overcome the related art .                65 power supply and a drive apparatus , the power supply is
  An electric balancing swing car, wherein an electric configured for supplying electrical power to the drive appa
balancing swing car includes:                                       ratus, the position sensor and the control device , and the
                                                        EXHIBIT A
   Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 7 of 10 Page ID #:29


                                                   US 10,538,286 B2
                               3                                                                 4
control device is configured for controlling the power sup            In the electric balancing swing car of the present inven
ply, the drive apparatus and the position sensor, and for          tion , the position sensor needs to be disposed on only one
sending a drive signal to the drive apparatus according to the      side of the supporting frameworks, and by optimization of a
first position information and a rotation angle that are sensed     control  manner, the position information of the first sup
by the position sensor, thereby driving wheels to rotate .        5 porting framework and the second supporting framework
    The two wheels are parallel to each other, and are dis          can be obtained at the same time, and the second supporting
posed on two opposite sides of the supporting frameworks            framework is fixedly connected to the rotation mechanism ,
respectively .                                                      and no complicated rotation mechanism is needed, thereby
    The electric balancing swing car further comprises an effectively simplifying the circuit and the structure of the
upper cover and a lower cover, the upper cover and the lower 10 electric balancing swing car, and reducing the costs.
 cover are disposed by wrapping the supporting frameworks.                  BRIEF DESCRIPTION OF THE DRAWINGS
    Alternatively , an electric balancing swing car includes :
    supporting frameworks , comprising a first supporting              FIG . 1 is a schematic diagram of an electric balancing
framework and a second supporting framework that are 15 swing
symmetrically disposed and moveable relative to each other, inventioncar. according to an embodiment of the present
    a first wheel, connected to the first supporting framework ;       FIG . 2 is a schematic diagram of an electric balancing
    a second wheel, connected to the second supporting swing car according to another embodiment of the present
 framework ;                                                        invention .
    a connection device, connecting the first supporting 20
framework and the second supporting framework , and one                      DESCRIPTION OF THE EMBODIMENTS
end of the connecting device is fixed to the first supporting
framework or the second supporting framework ;                         To make the objectives, technical solutions , and advan
    a position sensor , disposed in the first supporting frame tages of the present invention clearer and more comprehen
work or the second supporting framework , and configured 25 sible , the following further describes the present invention in
for sensing a position information of the corresponding first detail with reference to the accompanying drawings and
supporting framework or second supporting framework rela            embodiments . It should be understood that the embodiments
tive to the ground and a movement change information herein are provided for describing the present invention and
between the first supporting framework and the second not intended to limit the present invention .
supporting framework ; and                                       30    Referring to FIG . 1 and FIG . 2 , an electric balancing
    a control device , configured for driving the first wheel and swing car 100 provided in the present invention comprises
the second wheel to rotate ormove according to the position supporting frameworks 10 , twowheels , a connecting device,
information and the movement change information obtained a control device 50 that specifically controls the two wheels,
by the position sensor.                                             and an electric drive system mainly comprising a power
     The connecting device extends from the first supporting 35 supply (not shown), a drive apparatus and a position sensor
framework into the second supporting framework , the con 40. The control device 50 is electrically connected to the
necting device is fixed to the first supporting framework , and power supply, the drive apparatus and the position sensor 40
 the position sensor is disposed in the first supporting frame respectively , controls the wheels 30 by using information of
work .                                                              the supporting frameworks 10 sensed by the position sensor
    Alternatively , an electric balancing swing car includes: 40 40 , and further implements travelling , reversing or turning
    supporting frameworks, comprising a first supporting of the electric balancing swing car 100 .
framework and a second supporting framework that are                   The supporting frameworks 10 comprise a first supporting
symmetrically disposed and moveable relative to each other ; framework 11 and a second supporting framework 12 that
    a first wheel , connected to the first supporting framework ; are symmetrically disposed and that can rotate relative to
    a second wheel , connected to the second supporting 45 each other. It can be understood that the first supporting
framework;                                                          framework 11 and the second supporting framework 12 are
    a connecting device, extending from the second support only for ease of description of the present invention and
 ing framework, wherein the connecting device is fixed to the simplification of the description , cannot be understood as
second supporting framework , and is matched with and in a two particular parts in the supporting frameworks 10. Simi
moveable connection to the first supporting framework ; 50 larly, the two wheels in the present embodiment are defined
    a position sensor, comprising a position sensing unit and as a first wheel 31 and a second wheel 32 respectively. The
a movement change information sensing unit, wherein the first wheel 31 and the first supporting framework 11 are
position sensing unit is disposed in the first supporting assembled , and the second wheel 32 and the second sup
framework , and is configured for sensing a first position porting framework 12 are assembled . In the present embodi
information of the first supporting framework relative to the 55 ment, the two wheels are parallel to each other , and are
ground , and the movement change information sensing unit disposed on two opposite sides of the supporting frame
 is disposed on the connecting device , and is configured for works 10 respectively .
sensing a movement change information of the second                    It can be understood that the connecting device is applied
supporting framework relative to the first supporting frame in the electric balancing swing car 100 , and is used for
work ;                                                           60 connecting the first supporting framework 11 and the second
    a control device, configured for driving the first wheel to supporting framework 12 in the supporting frameworks 10 .
rotate or move according to the first position information Specifically, the connecting device extends from the second
obtained by the position sensor, and driving the second supporting framework 12 to the first supporting framework
wheel to rotate or move according to the first position 11 , is fixedly connected to the second supporting framework
information and the movement change information .                65 12, and is matched with and in moveable connection to the
    Because of application of the foregoing technical solu          first supporting framework 11, so that the electric balancing
tions, the present invention has the following advantages :         swing car 100 can travel, reverse and turn .
                                                           EXHIBIT A
   Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 8 of 10 Page ID #:30


                                                   US 10,538,286 B2
                                                                                                  6
   As a preferred solution of the present invention , the rotation angle of the second supporting framework 12 rela
electric balancing swing car 100 in the present embodiment tive to the first supporting framework 11. It can be under
further comprises an upper cover (not shown ) and a lower stood that according to use requirements, the position sens
cover (not shown). The upper cover and the lower cover are ing unit 41 and the movement change information sensing
disposed by wrapping the supporting frameworks 10 , to 5 unit 42 in the position sensor 40 may be set to be an
prevent dust or liquid from entering the supporting frame integrated structure, and be disposed on the rotation mecha
works 10 , and further guarantee normal use of the electric nism . Alternatively , the position sensing unit 41 and the
balancing swing car.                                          movement change information sensing unit 42 may be set to
   In the present embodiment, the connecting device com       be individuals . The position sensing unit 41 is specifically
prises a rotation mechanism . The rotation mechanism is in 10 disposed on the control device 50 located in the first sup
rotation connection to the first supporting framework 11, and porting framework 11 , and the movement change informa
is fixedly connected to the second supporting framework 12 . tion sensing unit 42 is assembled on the rotation mechanism .
Further, the rotation mechanism is an axle sleeve 21, and a Further, the position sensing unit 41 may be a gyroscope, an
bearing 22 that is matched with the axle sleeve 21 is acceleration sensor or a combination of the gyroscope and
disposed in the first supporting framework 11. It can be 15 the acceleration sensor. Certainly , the position sensing unit
understood that the axle sleeve 21 is of an axial hollow    41 may alternatively be other sensors . During use of the
structure . In this way, during assembling of the electric position sensing unit 41, a first position of the first support
balancing swing car 100 , some wirings that are used for ing framework 11 relative to the ground is detected . It can
connecting the first supporting framework 11 and the second be understood that a first position of the first supporting
supporting framework 12 may directly penetrate through a 20 framework 11 relative to the ground sensed by the position
hollow part of the axle sleeve 21. In this way, wirings are sensing unit 41 in actual operation is a tilt position of the first
protected , and the whole structure of the electric balancing supporting framework 11 relative to the ground . The move
swing car 100 is simplified. Therefore , the rotation mecha ment change information sensing unit 42 comprises a linear
nism in the present embodiment further comprises a clamp Hall sensor, a rotary encoder, ultrasonic angle measurement
spring 23. Specifically , the clamp spring 23 is sleeved in an 25 or other sensors, and senses the rotation angle of the second
end portion of the axle sleeve 21 and abuts against the supporting framework 12 relative to the first supporting
bearing 22, to implement limiting of the bearing 22. Corre          framework 11 by using a sensing manner of a corresponding
spondingly, an inward end head of the first supporting              sensor.
framework 11 comprises a cylindrical tube, and the bearing            The control device 50 is applied in the electric balancing
22 and the axle sleeve 21 are mounted from outside to inside 30 swing car 100 , and is used for driving , according to first
in the tube through the clamp spring 23 .                          position information obtained by the position sensor 40 , the
    It can be understood that during use of the electric first wheel 31 to rotate or move , and driving, according to
balancing swing car 100 in the present embodiment, the first the first position information and the movement change
supporting framework 11 in the supporting frameworks 10 information , the second wheel 32 to rotate or move. In the
of the electric balancing swing car 100 may rotate relative to 35 present embodiment, during control of the control device 50
the second supporting framework 12. Correspondingly , in to the second wheel 32 , a second position information of the
the present embodiment, the electric balancing swing car second supporting framework 12 may be obtained by rea
 100 further comprises a limiting axle 24 , used for limiting a sonable calculation with reference to the first position infor
rotation angle between the first supporting framework 11 mation of the first supporting framework 11 sensed by the
and the second supporting framework 12. Specifically , one 40 position sensing unit 41 in the position sensor 40 and the
end of the limiting axle 24 is connected to the second rotation angle of the second supporting framework 12 rela
supporting framework 12 , and the other end of the limiting tive to the first supporting framework 11, thereby imple
axle 24 extends into the first supporting framework 11 ; and menting driving and controlling the second wheel 32 .
the first supporting framework 11 is correspondingly pro              It can be understood that to cater to a using habit of a user
vided with a limiting groove (not shown) used for matching 45 to the electric balancing swing car 100 , in the electric
the limiting axle 24 , to implement limiting ofrotation angles balancing swing car 100 of the present embodiment, a first
of the first supporting framework and the second supporting footrest area (not shown ) and a second footrest area (not
framework by gap fitting of the limiting axle 24 and the shown ) are disposed in the first supporting framework 11
limiting groove .                                                  and the second supporting framework 12 respectively. When
    The position sensor 40 is applied in the electric balancing 50 the first footrest area is pedaled , the first position informa
swing car 100 , is disposed in the first supporting framework tion of the first supporting framework 11 is sensed by the
11 , and is used for sensing first position information of the position sensor, when the second footrest area is pedaled ,
first supporting framework 11 relative to the ground and relative rotation of the second supporting framework 12
movement change information of the second supporting relative to the first supporting framework 11 generates a
framework 12 relative to the first supporting framework 11. 55 rotation angle, and the control device 50 calculates, by
It can be understood that the movement change information combining the rotation angle and the first position informa
in the present embodiment is specifically a rotation angle of tion , second position information of the second supporting
the second supporting framework 12 relative to the first framework 12 , thereby driving the second wheel 32 to rotate
supporting framework 11 .                                          or move .
    The position sensor 40 specifically comprises a position 60 Based on the above, in the electric balancing swing car of
sensing unit 41 and amovement change information sensing the present invention , the position sensor needs to be dis
unit 42. The position sensing unit 41 is used for sensing the posed on only one side of the supporting frameworks, and by
first position information of the first supporting framework optimization of a controlmanner, the position information of
 11 relative to the ground . The movement change information the first supporting framework and the second supporting
sensing unit 42 is used for sensing the movement change 65 framework can be obtained at the same time; and the second
information of the second supporting framework 12 relative supporting framework is connected to the rotation mecha
to the first supporting framework 11, that is, sensing the nism , and no complicated rotation mechanism is needed ,
                                                          EXHIBIT A
   Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 9 of 10 Page ID #:31


                                                   US 10,538,286 B2
                              7                                                                   8
thereby effectively simplifying a circuit and the structure of second supporting framework , and the other end of the
the electric balancing swing car, and reducing the costs.          limiting axle extends to the first supporting framework ; and
   Although the present invention has been disclosed above the first supporting framework is correspondingly provided
in exemplary embodiments , they are not intended to limit the with a limiting groove configured for matching the limiting
present invention . Any person skilled in the art may make 5 axle, to implement a limiting of rotation angles of the first
various variations and modifications to the present inven          supporting framework and the second supporting framework
tion , without departing from the spirit or scope of the present by a gap fitting of the limiting axle and the limiting groove .
 invention . Therefore , the protection scope of present inven        10. The electric balancing swing car according to claim 2 ,
tion is defined by the claims.                                     wherein a first footrest area and a second footrest area are
   What is claimed is :                                         10 disposed in the first supporting framework and the second
   1. An electric balancing swing car , comprising :               supporting framework respectively, when the first footrest
   supporting frameworks, comprising a first supporting area is pedaled , the first position information of the first
       framework and a second supporting framework that are supporting framework is sensed by the position sensor,when
       symmetrically disposed and moveable relative to each the second footrest area is pedaled , a relative rotation of the
       other ;                                                  15 second supporting framework relative to the first supporting
   a first wheel, connected to the first supporting framework ; framework generates a rotation angle, and the control device
   a second wheel, connected to the second supporting calculates the second position information of the second
       framework ;                                                 supporting framework by combining the rotation angle and
   a connecting device , extending from the second support the first position information thereby driving the second
       ing framework , wherein the connecting device is fixed 20 wheel to rotate or move .
       to the second supporting framework , and is matched            11. The electric balancing swing car according to claim 1,
       with and in a moveable connection to the first support wherein the electric balancing swing car further comprises a
       ing framework ;                                             power supply and a drive apparatus, the power supply is
   a position sensor, disposed in the first supporting frame configured for supplying electrical power to the drive appa
      work and configured for sensing a first position infor- 25 ratus, the position sensor and the control device , and the
      mation of the first supporting framework relative to the control device is configured for controlling the power sup
       ground and a movement change information of the ply, the drive apparatus and the position sensor , and for
       second supporting framework relative to the first sup sending a drive signal to the drive apparatus according to the
       porting framework ; and                                     first position information and a rotation angle that are sensed
   a control device, configured for driving the first wheel to 30 by the position sensor, thereby driving wheels to rotate .
       rotate or move according to the first position informa         12. The electric balancing swing car according to claim 1,
       tion obtained by the position sensor, and driving the wherein the two wheels are parallel to each other, and are
       second wheel to rotate or move according to the first disposed on two opposite sides of the supporting frame
      position information and the movement change infor works respectively.
      mation .                                                  35    13. The electric balancing swing car according to claim 1,
   2. The electric balancing swing car according to claim 1, wherein the electric balancing swing car further comprises
wherein the connecting device comprises a rotation mecha           an upper cover and a lower cover, the upper cover and the
nism , the rotation mechanism is in rotation connection to the
                                                             lower cover are disposed by wrapping the supporting frame
first supporting framework , and the movement change infor   works.
mation is a rotation angle of the second supporting frame- 40 14. An electric balancing swing car, comprising:
work relative to the first supporting framework .                     supporting frameworks, comprising a first supporting
  3. The electric balancing swing car according to claim 2 ,             framework and a second supporting framework that are
wherein the position sensor comprises a position sensing                 symmetrically disposed and moveable relative to each
unit and a movement change information sensing unit .                   other ;
   4. The electric balancing swing car according to claim 3 , 45      a first wheel, connected to the first supporting framework ;
wherein the position sensing unit comprises a gyroscope and           a second wheel, connected to the second supporting
an acceleration sensor.                                                  framework ;
  5. The electric balancing swing car according to claim 3,           a connection device, connecting the first supporting
wherein the movement change information sensing unit                     framework and the second supporting framework , and
includes a linear Hall sensor, a rotary encoder, and ultrasonic 50       one end of the connecting device is fixed to the first
angle measurement.                                                       supporting framework or the second supporting frame
   6. The electric balancing swing car according to claim 2 ,            work ;
wherein the rotation mechanism is an axle sleeve , and a              a position sensor, disposed in the first supporting frame
bearing that is matched with the axle sleeve is disposed in              work or the second supporting framework , and config
the first supporting framework .                              55         ured for sensing a position information of the corre
   7. The electric balancing swing car according to claim 6 ,            sponding first supporting framework or second
wherein the electric balancing swing car further comprises a             supporting framework relative to the ground and a
clamp spring that ismounted in an end portion of the axle               movement change information between the first sup
sleeve and abuts against the bearing.                                    porting framework and the second supporting frame
   8. The electric balancing swing car according to claim 7, 60          work ; and
wherein an inward end head of the first supporting frame              a controldevice, configured for driving the first wheel and
work comprises a tube which is cylindrical, and the bearing             the second wheel to rotate or move according to the
and the axle sleeve are mounted from outside to inside in the           position information and the movement change infor
tube through the clamp spring.                                        mation obtained by the position sensor.
   9. The electric balancing swing car according to claim 2 , 65 15. An electric balancing swing car according to claim 14 ,
wherein the electric balancing swing car further comprises a wherein the connecting device extends from the first sup
limiting axle , one end of the limiting axle is connected to the porting framework into the second supporting framework ,
                                                          EXHIBIT A
 Case 5:21-cv-00267 Document 1-1 Filed 02/16/21 Page 10 of 10 Page ID #:32


                                                  US 10,538,286 B2
                             9                                       10
the connecting device is fixed to the first supporting frame
work , and the position sensor is disposed in the first sup
porting framework .
   16. An electric balancing swing car, comprising:
   supporting frameworks, comprising a first supporting 5
     framework and a second supporting framework that are
     symmetrically disposed and moveable relative to each
     other;
  a first wheel , connected to the first supporting framework ;
  a second wheel, connected to the second supporting 10
     framework ;
  a connecting device, extending from the second support
     ing framework , wherein the connecting device is fixed
     to the second supporting framework , and is matched
     with and in a moveable connection to the first support- 15
     ing framework :
  a position sensor, comprising a position sensing unit and
     a movement change information sensing unit, wherein
     the position sensing unit is disposed in the first sup
    porting framework , and is configured for sensing a first 20
    position information of the first supporting framework
    relative to the ground , and the movement change infor
    mation sensing unit is disposed on the connecting
     device, and is configured for sensing a movement
     change information of the second supporting frame- 25
     work relative to the first supporting framework ; and
  a control device , configured for driving the first wheel to
     rotate or move according to the first position informa
     tion obtained by the position sensor, and driving the
     second wheel to rotate or move according to the first 30
     position information and the movement change infor
    mation .




                                                      EXHIBIT A
